In an action, inter alia, to recover damages arising out of the revocation of a building permit, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Burke, J.), entered July 11, 2002, which denied his motion for summary judgment and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
On the facts presented, the defendant, Town of Huntington, may not be held liable to the plaintiff in damages for the acts of its building inspector in erroneously issuing a building permit, or for the subsequent decision to revoke the permit (see Matter *420of Parkview Assoc. v City of New York, 71 NY2d 274 [1988]; Okie v Village of Hamburg, 196 AD2d 228 [1994]; 154 E. Park Ave. Corp. v City of Long Beach, 49 AD2d 949 [1975], affd 52 NY2d 991 [1981], cert denied 454 US 858 [1981]; Rottkamp v Young, 21 AD2d 373 [1964], affd 15 NY2d 831 [1965]).
The plaintiffs remaining contentions are without merit. Ritter, J.P., S. Miller, Luciano and Townes, JJ., concur.